Judgment unanimously affirmed. Memorandum: We reject defendant’s contention that the verdict is against the weight of the evidence. Upon our review of the conflicting evidence, we cannot conclude that “the trier of fact has failed to give the evidence the weight it should be accorded” (People v Bleakley, 69 NY2d 490, 495). We further reject defendant’s contention that the showup identification procedure, conducted within geographic and temporal proximity to the offense, was unduly suggestive (see, People v Fontanez, 278 AD2d 933, 933-934, lv denied 96 NY2d 862; see generally, People v Ortiz, 90 NY2d 533, 537). The sentence is neither unduly harsh nor severe. “Notwithstanding the fact that the sentence imposed was much more severe than that offered to defendant in a proposed pretrial plea agreement, defendant’s contention that the sentence imposed was in retaliation for exercising his right to trial is not supported by the record” (People v Morgan, 253 AD2d 946, lv denied 92 NY2d 950). (Appeal from Judgment of Supreme Court, Onondaga County, Brunetti, J. — Robbery, 1st Degree.) Present — Green, J. P., Hayes, Hurlbutt, Burns and Lawton, JJ.